Citation Nr: 0304137	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  95-18 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from January 1962 to 
December 1963 and from January 1964 to October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board and was 
remanded in April 1999 and April 2001.


FINDINGS OF FACT

1.  The veteran is service connected for post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling, as 
well as laceration scar of the left arm and right ear hearing 
loss, both evaluated as zero percent disabling.  

2.  The veteran has a 7th or 8th grade education without 
additional education or training; he has occupational 
experience as a security guard, a corrections officer, 
housekeeper and in lawnmower repair.  

3.  The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether or not the 
veteran's service-connected disabilities preclude him from 
securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16(a)(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the veteran's service medical 
records, reports of VA examinations, private and VA 
outpatient treatment records, as well as records from the 
Social Security Administration.  As the record shows that the 
veteran has been afforded VA examinations in connection with 
his claim, the requirements of 38 C.F.R. § 3.159(c)(4) (2002) 
have been met.  Significantly, no additional pertinent 
evidence has been identified by the veteran or his 
representative as relevant to this issue.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's appeal.

It is noted that in his December 2002 Additional Argument and 
Evidence Submitted in Support of Claim, the veteran's 
representative claimed that the RO had failed to obtain a 
copy of a psychiatric review conducted by Brad Williams, 
Ph.D., as instructed by the April 1999 Remand from the Board.  
However, review of the claims file reflects that a copy of 
this psychiatric review is included among the records 
received from the Social Security Administration.  

Additionally, the Board notes that the veteran has been 
placed on notice of the evidence and criteria necessary to 
warrant entitlement to a higher rating.  The discussions in 
the rating decision, statement of the case, supplemental 
statements of the case, Board remands, and other 
correspondence have informed the veteran of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  Specifically, by an April 2001 letter from the RO as 
well as an October 2002 supplemental statement of the case, 
the veteran was advised of the provisions of the new VA 
regulations regarding the timing and scope of VA assistance, 
including the type of evidence necessary to substantiate his 
claim for entitlement to TDIU as well as the types of 
evidence VA would assist him in obtaining.  Accordingly, 
there is no further duty to notify.  See Generally Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

No additional evidence to support the veteran's claim has 
been identified and it is clear from the arguments submitted 
to the Board that the veteran and his representative 
understand the provisions of pertinent regulations, to 
include the type of evidence necessary to substantiate the 
veteran's claim for entitlement to TDIU as well as the types 
of evidence VA would assist him in obtaining.  The Board 
therefore finds that the notice and assistance requirements 
of the new law and regulation have been met.

Analysis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

In determining whether the appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither the appellant's non-service-connected disabilities 
nor his advancing age may be considered.  See 38 C.F.R. 
§ 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  

By an April 1999 decision of the Board, the veteran's 
service-connected PTSD was assigned an increased rating of 50 
percent disabling and the evaluation for his service-
connected right ear hearing loss was continued as zero 
percent disabling.  Additionally, the veteran has been 
granted service connection for laceration scar of the left 
arm which has also been evaluated as zero percent disabling.  
Review of the evidence of record does not suggest and the 
veteran does not claim that these disorders are improperly 
rated.  Since the veteran filed the current claim for TDIU in 
July 1996, the highest combined evaluation which has been in 
effect for his three service-connected disabilities is 50 
percent.  Therefore, he does not meet the schedular criteria 
for consideration of unemployability under 38 C.F.R. 
§ 4.16(a) for any applicable time period. 

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  
38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. 
App. 225 (1993).  Thus, the Board must evaluate whether there 
are circumstances, apart from any nonservice-connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363.  See also 38 C.F.R. § 3.321(b)(1) (providing for an 
extra-schedular disability when there is an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization).

Notwithstanding his 50 percent schedular evaluation for PTSD, 
the veteran claims that this service-connected disorder 
renders him totally unemployable.  There is some evidence of 
record which indicates that the veteran is unemployable from 
the service-connected PTSD.  Specifically, a January 1997 
report of VA examination for mental disorders includes a 
social history which reflect that the veteran has been unable 
to maintain employment and is totally and completely disabled 
due to his nerves and daily flashbacks.  It is noted that the 
veteran's employment history includes work as a Guard Officer 
in a prison as well as work in the Housekeeping department of 
a VA hospital.  It is further noted that the veteran has not 
worked since 1986 because of bad nerves.  A March 1997 report 
of VA examination for mental disorders includes findings 
similar to the January 1997 examination report and notes that 
the veteran has occupational, personal, and social impairment 
as a result of his PTSD.  This examination report as well as 
a June 1998 VA mental disorders examination report assigned 
Global Assessment of Functioning (GAF) scores of 50.  
Additionally, records obtained from the Social Security 
Administration reflect that the veteran is disabled primarily 
due to PTSD and secondarily due to bilateral sensorineural 
hearing loss.  

On the other hand, VA outpatient medical records, dated from 
May 1997 to September 1999, include mental health treatment 
reports which do not suggest that he is unemployable due to 
his service-connected PTSD.

A November 1999 report of Social Work Service notes that the 
veteran provided a family history of moving from Ohio to 
Arizona and across the South.  It is also noted that the 
veteran has remained with his parents through all the moves, 
abandoning jobs and relationships as needed to follow his 
parents.  The veteran reported that he had to repeat the 
seventh grade, quit school due to behavior problems and 
difficulty with school work, obtained his GED (general 
equivalency diploma), and has had no further vocational 
training or education.  The veteran reported that, when he 
was employed, he experienced no employment problems and 
worked everyday.  The social workers impression was that the 
veteran had some limitations to functioning, due to medical 
conditions such as his inability to ambulate, loss of driving 
privileges, and the mental health issues which he cited as 
the reason for his not working since 1986.  The social worker 
noted that the veteran found adapting to new demands at work 
difficult, possibly related to his literacy issues, and 
attributed his work history to his family migration patterns 
and values.  The social worker concluded that the veteran was 
functioning as expected in light of his history of a 7th 
grade education, questionable literacy and math skills, no 
vocational training, and spotty work history.  

A March 2002 report of fee basis psychiatric examination 
notes the veteran's medical history as described above and 
includes assessments of malingering and borderline 
intellectual functioning.  This examination report includes a 
GAF score of 50.  Additionally, the examiner concludes that 
the veteran does not have PTSD and does not comment with 
regard to the impact of PTSD on the veteran's ability to 
secure and maintain employment.  

An April 2002 report of social work evaluation reflects that 
the veteran's claims file, including his medical history, was 
reviewed.  The examiner's assessment was that the veteran 
would be able to secure substantial gainful employment with 
training.  The examiner further commented that the veteran's 
employment restrictions are related to his multiple medical 
conditions rather than his PTSD.  

The Board again acknowledges that the Social Security 
Administration has determined that the veteran is disabled 
primarily due to PTSD and secondarily due to bilateral 
sensorineural hearing loss.  See generally Murincsak v. 
Derwinski, 2 Vet. App.  363, 372 (1992) (holding that VA's 
duty to assist includes obtaining records from the Social 
Security Administration and giving appropriate consideration 
and weight to such evidence in determining whether to award 
or deny VA benefits).  While this determination is not 
binding on VA, it is relevant in that it indicates that the 
veteran's PTSD was of such severity as to be found by at 
least one federal agency to cause total disability.  

In sum, there is competent evidence of record suggesting that 
the veteran's service-connected PTSD precludes gainful 
employment.  However, there is also competent evidence of 
record suggesting that nonservice-connected factors are the 
primary reason for his significant occupational problems.  
The Board does acknowledge that the veteran has very limited 
education and training and that his work history is also 
limited.  While the evidence is certainly not clear, after 
weighing the evidence the Board finds that the positive 
evidence is in a state of equipoise with the negative 
evidence.  Accordingly, the benefit of the doubt is given to 
the veteran.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
warranted.  To this extent, the appeal is granted subject to 
controlling laws and regulations applicable to payment of VA 
benefits.



		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

